Citation Nr: 0939700	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected asthma.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to July 
1994.  In addition, he had approximately four-and-a-half 
months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The notice of these 
decisions was provided by the RO in Atlanta, Georgia.  [Due 
to the location of the Veteran's residence, the jurisdiction 
of his appeal remains with the Atlanta RO.]  

In July 2009, the Veteran and his wife testified before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A 
transcript of the hearing is associated with the claims file.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension has been received.  As such, the 
Board is granting this portion of the Veteran's appeal.  The 
de novo issues of entitlement to service connection for 
hypertension, as well as the claim for service connection for 
pseudofolliculitis barbae, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for hypertension, on a direct basis and as 
secondary to the service-connected asthma.  

2.  The evidence received since the October 1994 rating 
action raises a reasonable possibility of substantiating the 
claim for service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The RO's October 1994 denial of service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected asthma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the October 1994 rating 
decision is new and material, and the claim for service 
connection for hypertension, on a direct basis and as 
secondary to the service-connected asthma, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the Board 
is granting the Veteran's application to reopen his 
previously-denied claim for service connection for 
hypertension, on a direct basis and as secondary to the 
service-connected asthma, this decision represents a 
favorable determination for the Veteran.  Therefore, the 
Board finds that any further discussion of the requirements 
of the VCAA is unnecessary.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The evidence of record at the time of the October 1994 RO 
rating decision included the Veteran's service treatment 
records and an August 1994 VA examination report.  The 
service treatment records revealed some elevated blood 
pressure readings but no diagnosis of hypertension.  At the 
August 1994 VA examination, the Veteran contended that his 
blood pressure was elevated during asthma attacks.  At the 
examination, the Veteran's blood pressure readings were as 
follows:  148/88 (sitting), 142/80 (recumbent and standing), 
150/94 (sitting after exercise), and 150/92 (2 minutes after 
exercise).  The examiner noted the Veteran's "[h]istory of 
elevated blood pressure during asthma attack[s]," but did 
not actually diagnose hypertension.  

Evidence received following the October 1994 RO rating 
decision includes private treatment records dated in December 
2003 and March and April 2004.  This evidence shows the 
Veteran has been diagnosed with systemic arterial 
hypertension.

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of hypertension has been presented.  The Board 
finds, therefore, that the additional evidence received since 
the prior final denial of service connection for hypertension 
in October 1994 raises a reasonable possibility of 
substantiating this issue.  See 38 C.F.R. § 3.156(a) (2009).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim for service 
connection for such a disorder.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for hypertension, on a 
direct basis and as secondary to the service-connected 
asthma, having been received, the appeal is granted to this 
extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
hypertension, the Board must now consider the de novo issue 
of entitlement to service connection for this disability.  
The Board finds that the record is inadequate to make a 
determination on the matters of both the de novo issue of 
entitlement to service connection for hypertension as well as 
the claim for service connection for pseudofolliculitis 
barbae.  

First, the Veteran has contended that his hypertension is 
secondary to his service-connected asthma, including as 
secondary to medications he takes for his asthma.  A review 
of the claims file reveals the Veteran has not been provided 
with notice informing him of the evidence necessary to 
substantiate a secondary service connection claim.  Such 
notice should be provided.

Second, the Veteran testified during his July 2009 Board 
hearing that, following the RO's award of a 50 percent 
combined disability rating, he started seeking treatment at 
the VA facility in Pensacola.  A review of the record shows 
that, in a June 2005 rating decision, the Veteran was awarded 
a combined 50 percent disability rating, effective in 
February 2005.  Records of the Veteran's VA treatment are not 
associated with the claims file.  An attempt should be made 
to obtain any such records that are available.  

Third, the Veteran indicated during his hearing that there 
were two private physicians who had treated him for the 
disabilities at issue.  It appears the records from Dr. Rao 
have already been associated with the claims file.  However, 
the Veteran indicated that he received treatment from Dr. 
Delarosa since approximately 1991.  The Veteran should be 
informed that he needs to submit a release so the RO may 
request these records.

Finally, the Veteran should be afforded a VA examination for 
each of his claimed disabilities.  With regard to his 
hypertension, the examiner will be asked to provide an 
opinion as to whether his diagnosed hypertension is related 
to any elevated blood pressure readings in service or 
secondary to his service-connected asthma (including 
medication taken therefore).  Of importance to the Board in 
this regard is the current diagnosis of hypertension as well 
as the multiple in-service findings of elevated blood 
pressure readings.  

As to the pseudofolliculitis barbae, the evidence shows the 
Veteran was treated for this disorder in service.  
Specifically, he received medical care for pseudofolliculitis 
barbae of moderate severity in August 1988 and for mild 
pseudofolliculitis barbae in June 1989.  The Veteran contends 
that he still has scars and skin symptoms as a result of his 
pseudofolliculitis barbae in service.  On remand, the Veteran 
should be afforded an examination to determine whether he has 
any residuals of his in-service pseudofolliculitis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a corrective 
VCAA letter notice informing him of the 
information and evidence needed to 
substantiate the claim for service 
connection for hypertension, as secondary 
to the service-connected asthma.

2.  Request all records pertaining to the 
Veteran from the VA outpatient clinic in 
Pensacola, Florida since February 2005.

3.  Request that the Veteran submit a 
release form for any private treatment 
records that pertain to his claimed 
disabilities, including those from Dr. 
Delarosa since approximately 1991.  If a 
release is obtained, request the records.

4.  Thereafter, schedule the Veteran for a 
VA examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  

All pertinent pathology should be noted in 
the examination report.  In addition, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service, is otherwise related to active 
duty, or was caused or aggravated by the 
service-connected asthma (including 
medication taken for this disability).  
Complete rationale should be given for all 
opinions.  

5.  Also, schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of his 
pseudofolliculitis barbae.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  

All pertinent pathology should be noted in 
the examination report.  In addition, the 
examiner should express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active duty.  Complete rationale should be 
given for all opinions.  

6.  Following completion of the above, 
adjudicate the claims for service 
connection for hypertension (on a direct 
basis and as secondary to the 
service-connected asthma) and for 
pseudofolliculitis barbae.  If the 
decisions remain in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


